Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method of manufacturing a semiconductor device with a fin structure, (Bao et al., 2020/0118888; Cheng et al., 2015/0061042; Kim et al., 2014/0001543), it fails to teach either collectively or alone, wherein after the depositing the first n-metal work function layer, a concentration gradient of aluminum extends from the first n-metal work function layer to the first p-metal work function layer but ends before extending into the gate dielectric and after the introducing the silicon the first p-metal work function layer has a silicon concentration of between about 1%-atomic and about 20%-atomic. Also, fails to teach either collectively or alone wherein the first n-metal work function layer, wherein a concentration gradient of the aluminum extends from the first n-metal work function layer to the first p-metal work function layer but ends before extending into the gate dielectric.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Claims #1-10,12-20, 22 are allowed.
Claim #1
After the depositing the first n-metal work function layer, a concentration gradient of aluminum extends from the first n-metal work function layer to the first p-metal work function layer but ends before extending into the gate dielectric
Claim #8
After the introducing the silicon the first p-metal work function layer has a silicon concentration of between about 1%-atomic and about 20%-atomic

Claim #15
The first n-metal work function layer, wherein a concentration gradient of the aluminum extends from the first n-metal work function layer to the first p-metal work function layer but ends before extending into the gate dielectric.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816